Dear Secretary Bridges:
This office is in receipt of your opinion request wherein you made the following inquiry:
  1) Is the Louisiana Department of Revenue required to furnish tax-payer and other tax-payer specific information to the District Attorney when confronted with a La. CCP art. 66 subpoena?
Louisiana Revised Statute 47:1508 explicitly states that the records and files of the Secretary of the Department of Revenue are confidential and privileged, and no person shall divulge or disclose any information obtained from such records and files except in the administration andenforcement of the tax laws of this state or of a political subdivisionof this state.
Louisiana Code of Civil Procedure Article 66, however, states in part that upon a written motion of the attorney general or district attorney setting forth reasonable grounds therefore, the court may order the clerk to issue subpoenas directed to the persons named in the motion, ordering them to appear at a time and place designated in the order for questioning by the attorney general or district attorney.
It is the opinion of this office that when the Secretary of the Department of Revenue is confronted with a La. CCP art. 66 subpoena to produce confidential documents the Department of Revenue must comply with the subpoena. *Page 2 
If this office may be of further assistance in this or any other matter, please do not hesitate to call upon us.
  Very truly yours,
 CHARLES C. FOTI, JR.
 ATTORNEY GENERAL
  BY:_________
 PEGGY GOODS
 ASSISTANT ATTORNEY GENERAL
  PG/md/jy